Title: To Benjamin Franklin from P.M. Porquet, 30 September 1781
From: Porquet, P.M.
To: Franklin, Benjamin


Calais le 30 septembre 1781.
Il à été remit au Commissaire de La marine du port de Calais, par le Capitaine Thomas Cavin Commandant le Navire de Cartel le Draper de Belfast, arrivé au port dudit Calais le 28 7bre. 1781. avec des Prisonniers francois, differentes Lettres ouvertes dont la destination est pour L’amerique.
On pense que Monsieur franklin pourroit avoir des Occasions de faire parvenir ces Lettres a leurs adresses, cest pourquoi le dit Commissaire prend la liberté de les lui addresser
Porquet
 
Notation: Porquet sept 30. 1781
